ON HEARING
PER CURIAM.
In the above entitled cause an opinion was filed on Decern--*294ber 7, 1971, and appears in 496 P.2d 1143. On petition for rehearing by the West Great Falls Flood Control and Drainage District, rehearing was granted by an Order dated February 8, 1972. The rehearing was granted in all matters, but the Court desired elaboration upon the affect upon current outstanding indebtedness of the District caused by any decision made.
Rehearing was had on May 5, 1972. The Court has reconsidered all matters and affirms its opinion heretofore promulgated.
As to the financial affairs of the District, during oral argument the District sought what it termed “guidance” from this Court. The district court is the proper jurisdiction to make these determinations, and we decline to discuss those matters herein.
Accordingly, the opinion heretofore promulgated is adopted and the remittitur shall issue forthwith.